Filed 3/16/21 P. v. Ward CA3
(unmodified opinion attached)
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Nevada)
                                                            ----




 THE PEOPLE,                                                                                C088158

                    Plaintiff and Respondent,                                  (Super. Ct. No. F17000213)

           v.                                                              ORDER MODIFYING OPINION
                                                                            AND DENYING REHEARING
 JOSEPH VINCENT WARD,                                                      [NO CHANGE IN JUDGMENT]

                    Defendant and Appellant.



THE COURT:
         It is ordered that the opinion filed herein on February 24, 2021, be modified as
follows:
         On page 2, the first full paragraph, second sentence, beginning “That evening,” is
deleted and the following sentence is inserted in its place:
         That evening, one of the guests and the victim’s neighbor searched the property
and found the victim’s body under a tarp in a cabin.



                                                             1
       There is no change in the judgment. The petition for rehearing is denied.


BY THE COUT:



/s/
Hull, Acting P. J.



/s/
Robie, J.



/s/
Renner, J.




                                            2
Filed 2/24/21 P. v. Ward CA3 (unmodified opinion)

                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Nevada)
                                                            ----




 THE PEOPLE,                                                                                   C088158

                    Plaintiff and Respondent,                                     (Super. Ct. No. F17000213)

           v.

 JOSEPH VINCENT WARD,

                    Defendant and Appellant.




         A jury found defendant Joseph Vincent Ward competent to stand trial and he was
later convicted of murder. On appeal, defendant challenges the sufficiency of the
evidence supporting the jury’s competency finding. We affirm.
                         FACTUAL AND PROCEDURAL BACKGROUND
         Few of the facts of defendant’s underlying offense are relevant to the issue
defendant asserts on appeal. In short, the victim and defendant were close, and the victim
referred to defendant as his son, although they were not biologically related. Defendant


                                                             1
stayed on the victim’s property for several days with his girlfriend and his girlfriend’s
daughter; the girlfriend and her daughter left a day or two later. A number of other guests
were also staying at the victim’s property at the time. Around the time of defendant’s
arrival, the victim noticed that several lottery tickets he kept in the garage had gone
missing.
       The victim went missing one morning and defendant left the property soon after.
That evening, one of the guests and the victim’s neighbor searched the property and
found the victim’s body under a tarp in the garage. Defendant was later apprehended
with a small bloodstain on one of his boots that matched the victim’s DNA profile. A
detective interviewed defendant’s girlfriend, who said defendant had told her he killed
the victim.
       The prosecution charged defendant with murder and defense counsel declared a
doubt as to defendant’s competency to stand trial. The court proceeded to conduct a jury
trial on the issue of competence.
                                              I
                                     Defense Evidence
       Detectives Andrew Liller and Rhiannon King conducted two interviews with
defendant at defendant’s request.1 In the interviews, defendant explained he smoked
methamphetamine with the victim when he arrived at the victim’s property. Later, while
he was doing yard work, he found a bone in the victim’s garden. He felt that something
underneath the ground was pushing up against him and he felt scared. He theorized the
victim had a “device to make people disappear” that emitted steam. He believed the
victim’s girlfriend was buried underground.




1        Recordings of the interviews were admitted into evidence and played for the jury
at trial.

                                              2
       Defendant explained the victim worked for the government and had planted a
“chip” in defendant.2 He knew the victim had been dealing drugs and was in a secret
society called the “book of names.” He told the detectives he believed the victim was a
serial killer and urged them to investigate further. He also mentioned the victim had kept
two girls chained up in his lake house.
       When the detectives asked defendant about his activities after the victim’s murder,
he declined to answer, saying “I don’t wanna admit to doin’ somethin’--.” He said he
“didn’t murder anybody . . . if you look up the definition of murder” and repeatedly
reminded the detectives his life was “on the line.” He promised to speak with the
detectives again if they went out to the property because he wanted to know if his
thoughts were real. The first interview ended when defendant started crying.
       In the second interview, defendant said he had talked to his lawyer and she was
upset he had agreed to talk to the detectives. She had told him the detectives had sent
cadaver-sniffing dogs out to the victim’s property but had not found anything. Defendant
explained that when he was on the victim’s property, he felt something pushing up from
beneath his feet and thought somebody was trapped underground. He thought the area
under the garage was hollow.
       Defendant expressed concern about going to prison, saying he could “get a life
sentence” and “I can’t see myself goin’ to prison for this. I, I will kill myself in this jail.”
He urged the detectives to further investigate his claims, saying “I can’t confess to you
that I did this. Because right now, it just looks like that would make--it sounds like I’m
makin’ all this up and I’m a murderer. Find the evidence and then I . . . . [¶] Go find the
bodies.”




2     Later investigation determined the victim had, in fact, been a confidential
informant in a drug investigation in 2009.

                                               3
       Detective Liller attributed defendant’s bizarre statements to drug use and observed
defendant seemed to understand and respond appropriately to questions. In particular, the
detective noted defendant carefully avoided talking about the details of the murder.
       Correctional officers testified defendant had sometimes refused legal mail and
visits from his attorney while in jail. On cross-examination, one officer acknowledged
she had not observed any behavior from defendant she believed would qualify him as
mentally ill, though she did not have any training in psychology.
       Several phone calls defendant made to family members from jail were entered into
evidence. In the first phone call, with his mother, defendant relayed a conversation he
had had with his attorney involving the incriminating statement his girlfriend had made to
investigators. He told his lawyer about the chip in his body and the victim’s relationship
to the government, but his lawyer had laughed at him. He drew a map for her to show
where he had been on the victim’s property. His attorney told him she wanted to delay
the arraignment and waive the preliminary hearing. His mother urged him not to listen to
his attorney.
       In the next call, between defendant, his mother, and his sister, defendant
complained his lawyer wanted to defer his plea because she wanted more time to
investigate. He wanted to alert the media to his case, but his lawyer told him that was a
bad idea. He also suspected his lawyer was attempting to lay the groundwork for an
insanity plea because she asked him about whether he had ever had any head injuries. He
was upset because “[t]hey’re gonna make it look like I’m fuckin’ crazy. They’re gonna
give me a life sentence.”
       Defendant told his mother he needed someone to go to the property and dig around
to find bodies. He reiterated he did not trust his lawyer and wanted to fire her.
       Defense counsel called Dr. Jason Roof, a forensic psychiatrist who was retained
by the court to evaluate defendant. Dr. Roof reviewed witness statements associated with
defendant’s crime, jail telephone calls from defendant to his family members, and video

                                             4
of the detective interviews of defendant. Dr. Roof did not interview defendant or review
any medical records and did not provide a diagnosis of defendant’s mental health
condition.
       Rather, Dr. Roof explained defendant displayed a “delusional belief system” that
could be explained by a diagnosis of schizophrenia or delusional disorder. He noted
defendant’s belief that the victim’s property contained “bodies underneath the ground . . .
perhaps dead but also alive and tethered underground” and defendant’s belief in a
government cover-up. He did not find any evidence to suggest defendant was
malingering. Defendant interrupted Dr. Roof’s testimony several times, saying it was
“[b]ullshit” and a “cover up for the DEA.” Defendant eventually asked for a Marsden3
motion and asked to leave the courtroom. The court denied the motion, but allowed
defendant to leave the courtroom.
       Dr. Roof opined defendant was not able to assist counsel in a rational manner
because of his “persistent distrust” of defense counsel and insistent focus on trying to get
others to dig up the victim’s property to look for dead bodies. He also concluded
defendant’s symptoms affected his ability to understand the nature of the charges because
defendant viewed the delusions as more concerning than the charges or the case against
him.
       On cross-examination, Dr. Roof noted defendant had been using
methamphetamine at the time of the crime and that the drug use, rather than a mental
health condition, could have contributed to defendant’s statements. He also admitted
offering an opinion on an individual he had not examined was “a departure from
established methods of examination” offered by the American Psychiatry Association.




3      People v. Marsden (1970) 2 Cal.3d 118.

                                             5
       Peter Kmeto, a criminal defense attorney, testified as an expert in the
representation of criminal defendants. He explained visiting clients in jail helps establish
a relationship with a client and is also a valuable way to gather information on the case.
A defendant’s refusal to meet with his or her attorney limits the defendant’s ability to
assist counsel and participate in a defense. A defendant’s delusional beliefs could
undermine his ability to assist counsel by causing him to focus exclusively on the
delusion to the detriment of the defense. He explained defendant had failed to assist
counsel and participate in his own defense by speaking to the detectives, refusing visits
from his attorney, and accusing his attorney of lying to him.
       On cross-examination, he acknowledged even mentally healthy defendants do not
always make good legal decisions. Moreover, a defendant making statements like “my
life’s on the line” demonstrates an appropriate grasp of the gravity of his situation in a
criminal case.
                                              II
                                   Prosecution Evidence
       The prosecution called Dr. Kevin Dugan, a forensic psychologist, as an expert in
trial competency in criminal law. Dr. Dugan was appointed to evaluate defendant, but
defendant refused to meet with him. As a result, Dr. Dugan was not able to offer an
opinion on the case. An interview, Dr. Dugan explained, is a “[c]ritical” step when
evaluating a defendant’s competence to stand trial. Dr. Dugan highlighted various
assessments that could be performed in person to evaluate competency. Without a
personal evaluation, it would be inappropriate to offer opinions about a defendant.
In Dr. Dugan’s opinion, a careful review of a defendant’s medical history is also
important.
       Reviewing a police report is not an adequate substitute for personally evaluating a
defendant because it shows only how a defendant was functioning at the time the report
was created, not at the time of the competency evaluation. Law enforcement officer

                                              6
interviews with a defendant are similarly limited. Even reviewing jail phone calls in
addition to police reports and interviews allows no more than “an educated guess” about
a defendant’s condition.
       Collin Nelson, an investigator with the district attorney’s office, testified he
followed up on defendant’s claim the victim had kidnapped two young women and kept
them in his lake house. Nelson interviewed defendant’s former girlfriend, who confirmed
defendant’s account, but he could not find any missing person reports corroborating the
story and did not investigate further.
       Correctional Officer Paul Jacobson testified he had regular contact with defendant
while he was in jail. He did not observe any bizarre behavior that gave him concerns
about defendant’s mental health. Moreover, he had asked defendant about his mental
health history for jail classification purposes and none of defendant’s responses raised
any concerns about his mental health.
       The prosecution introduced a series of jail phone calls defendant had made to
family members. In one call, defendant discussed his girlfriend’s statement to police that
he had admitted killing the victim to her. He said he was not guilty of murder because
murder is the “unlawful killing” of another. He also expressed his concern about serving
a prison term, saying: “I’d rather fuckin’ say I planned on doin’ it and get a needle or
somethin’, get put to sleep. I don’t wanna spend the rest of my life in a fuckin’ cell. I’m
in a cell all the time, mom.”
       In another call, defendant talked with his family about a conversation they had
with defense counsel. They argued with defense counsel about waiving time for trial and
defendant questioned whether the time for his trial began running from the date of his
plea. Defendant recounted his interview with the detectives and said he suspected they
were trying to get him to confess to the murder.
       In a third call, defendant told his mother about a conversation he had with defense
counsel. Defendant said he was tired of going back and forth to court, and defense

                                              7
counsel explained she had just declared a doubt as to his competence. He asked defense
counsel about evidence the prosecution had against him, and the two discussed the
possibility of claiming he had acted in self-defense. He also asked defense counsel what
a possible prison sentence for manslaughter would look like.
        In a separate call, defendant asked his mother to speak to his girlfriend because he
suspected the “cops threatened her” to provide incriminating information. He told her
she needed to speak to his girlfriend and tell her to “put in writing that they threatened
you or you made that up” because otherwise defendant would “go to prison for the rest of
[his] life.”
        In another call, defendant complained his trial should have happened already. He
discussed a similar case he had seen in the news involving a defendant who murdered a
man he thought was the anti-Christ. The defendant in the other case also thought he had
been “chipped by the government.” The defendant tried to argue “he was crazy,” and
defendant thought defense counsel was trying to use a similar argument in his case.
Defendant also relayed a conversation he had with defense counsel about seeking a new
judge for the case. Defendant did not want a new judge because he “didn’t have a . . . [¶]
problem with the judge.”
        In a later call, defendant said he had been observing “other people’s trials that are
in the same kind of category,” and decided he would not be “trying [to] say I’m cuckoo
or something.” Defendant stated he had tried to use the detective interview to explain
how the victim had scared him many times in the past, and it did not make sense that he
would kill the victim only now. Defense counsel told him he “shot [himself] in the foot
by talking to the cops.”
        In one call, defendant reported he had received discovery showing the prosecution
had evidence of the victim’s blood on his boots. He discussed a variety of ways the
blood could have gotten on the boots. He claimed the victim’s family was “paying
people off to do this.”

                                               8
       Throughout the calls, defendant expressed general dissatisfaction with defense
counsel. Among other things, he suspected she was working against him and playing
“stupid games” by asking him to submit to a psychological evaluation. He joked about
being incompetent and said he would not go to court or talk to his lawyer because they
were just “circus clowns” and he did not want to “play their games.” He accused defense
counsel of being in on the “corruption” and “collusion” that was going on in the case and
was upset when defense counsel told him they were probably going to “lose at this trial.”
       The prosecution called defendant’s ex-wife, who testified she did not believe
defendant had a history of mental health problems, although she had not spoken to him
after he had been arrested.
       The jury found defendant was mentally competent to stand trial. A separate jury
later found defendant guilty of murder.
                                        DISCUSSION
       Defendant argues the jury’s competence finding is not supported by substantial
evidence. Specifically, defendant asserts “he was so wrapped up in” his delusional
beliefs that “he was not able to assist his lawyer in developing a defense based on the law
and the real evidence in the case.” Defendant proceeds to catalog the evidence
supporting a finding he lacked competency to stand trial. We do not agree the jury had
insufficient evidence to find defendant competent.
       “The United States Supreme Court has ‘repeatedly and consistently recognized
that “the criminal trial of an incompetent defendant violates due process.” ’ [Citation.] A
defendant is deemed incompetent to stand trial if he lacks ‘ “ ‘sufficient present ability to
consult with his lawyer with a reasonable degree of rational understanding . . . [or] a
rational as well as factual understanding of the proceedings against him.’ ” ’ ” (People v.
Lightsey (2012) 54 Cal.4th 668, 690.)




                                              9
       “The applicable state statutes essentially parallel the state and federal
constitutional directives.” (People v. Lightsey, supra, 54 Cal.4th at p. 691.) Penal Code4
section 1367, subdivision (a) provides: “A person shall not be tried or adjudged to
punishment . . . while that person is mentally incompetent. A defendant is mentally
incompetent for purposes of this chapter if, as a result of a mental health disorder or
developmental disability, the defendant is unable to understand the nature of the criminal
proceedings or to assist counsel in the conduct of a defense in a rational manner.” There
is a presumption of competence to stand trial, and the defendant bears the burden of
proving by a preponderance of the evidence that he or she lacks competence. (§ 1369,
subd. (f); see Medina v. California (1992) 505 U.S. 437, 446 [120 L.Ed.2d 353, 363-364]
[this burden of proof does not offend federal constitutional principles]; People v.
Mendoza (2016) 62 Cal.4th 856, 871.)
       “We apply a deferential substantial evidence standard of review on appeal. ‘In
reviewing a jury’s determination that a defendant is competent to proceed to trial, we
give due deference to the trier of fact, and therefore view the record in the light most
favorable to the verdict.’ [Citations.] When the sufficiency of the evidence to support
the verdict is challenged, our review is limited to the evidence presented at the
competency trial.” (People v. Mendoza, supra, 62 Cal.4th at pp. 871-872.)
       Here, defendant understood the nature and potential consequences of the criminal
proceedings against him. Both in the interview with Detectives Liller and King and in his
phone calls, defendant frequently stated that his “life is on the line” and worried he might
serve a life sentence if convicted. Peter Kmeto, the defense expert, agreed on cross-
examination that such statements were indicative of a defendant who “very much
understood the gravity or the seriousness of the charges [he] w[as] facing.” And on more




4      Undesignated statutory references are to the Penal Code.

                                             10
than one occasion, defendant attempted to parse the legal definition of murder to explain
he had never engaged in any “unlawful” killings, demonstrating he understood the
charges in his case.
       Defendant expressed a basic understanding of criminal procedure as well,
discussing, at various points, the rules involved in waiving time for trial, waiving a
preliminary hearing, and the timeline involved for both. Defendant understood defense
counsel had declared a doubt as to his competence to stand trial and understood the court
would be sending experts to examine him to evaluate his competence. He understood the
evaluation process and its place in the context of the criminal proceedings well enough to
compare his case to a different criminal case he read about in the newspaper, which
involved a defendant with similar delusions. Defendant also had the insight to recognize
defense counsel was pursuing a similar competency argument in his case. Similarly,
defendant said he had been “watching other people’s trials” as they proceeded through
competency evaluations and did not want to meet with any doctors because he had seen
the results in those cases.
       Defendant also had the ability to assist counsel in his defense. Defendant did not
always agree to meet with his attorney, but he did have several substantive conversations
with defense counsel about legal strategy and was able to recount those conversations in
detail. In one of the first phone calls introduced into evidence, for example, he recounted
a meeting with his attorney in which they discussed evidence that had been produced in
discovery and the possibility of waiving time and/or a preliminary hearing. Defendant
explained he met with defense counsel “for four hours . . . and it seemed like . . . 45
minutes.” In subsequent calls, he would frequently describe meeting with his attorney to
discuss similar strategic matters, including the timing of entering a plea, whether they
should involve the media in his case, whether to pursue a self-defense theory in the case,
and whether to seek judicial recusal. He asked defense counsel about potential sentences
and was chided by defense counsel when he spoke with investigators. Even when

                                             11
defendant was talking about trying to hire a new attorney, he was still meeting with and
speaking to defense counsel.
       Moreover, defendant frequently discussed the state of evidence in his case and
understood the impact of that evidence. For example, defendant’s girlfriend told
investigators defendant had confessed to her. In a later call, defendant sought
information about the girlfriend, who was a person of interest to investigators because
investigators believed she or defendant had stolen lottery tickets from the victim shortly
before his death. Defendant then tried to get his mother to speak to the girlfriend to get
her to retract a statement she had made to investigators. He realized such a retraction
could cause her legal trouble, but said “if you get charged a misdemeanor for it big
whoop-di-fucking-do. If you get a probation for it, big whoop-di-do.” Likewise, when
he received evidence that the victim’s blood had been found on one of his boots, he
began hypothesizing how to explain the blood.
       When defendant spoke with the detectives, he similarly recognized the impact a
confession would have, telling them “I can’t confess to you that I did this. Because right
now, it just looks like that would make--it sounds like I’m makin’ all this up and I’m a
murderer.” In later calls, he voiced concern about his statements to the detectives, saying
he thought they were only trying to get him to confess. He later explained his intent in
the interview was to demonstrate he had known the victim for 20 years and had not killed
him, even though the victim had scared him many times, so it would not make sense to
kill him now “when he’s an old man.” All of these statements indicate defendant had an
ample understanding of the facts and evidence in his case and could express that
understanding to others if he chose to do so.
       Defendant claims his persistent obsession with his delusions undermined his
defense such that it prevented him from working with defense counsel and damaged the
attorney-client relationship. The conflict between defendant and defense counsel about
defendant’s delusions, however, arose in one of defendant’s first meetings with his

                                             12
attorney, when defense counsel did not believe his theory that the victim had implanted a
microchip in his body. Despite this disagreement, he continued to meet with his attorney
and received advice from her on several different strategic issues, as explained above.
Even shortly before the competency trial, defendant met with his attorney for over two
hours. And although defendant ignored his attorney’s advice not to speak with
investigators, the impact of that decision in the competency trial was diminished by the
defense expert’s admission that even mentally healthy defendants can make poor legal
decisions. While defendant stated he distrusted his attorney and sometimes made
decisions that ignored defense counsel’s advice, “an uncooperative attitude is not, in and
of itself, substantial evidence of incompetence.” (People v. Mai (2013) 57 Cal.4th 986,
1034.) We conclude the jury’s finding defendant was competent to stand trial is
supported by substantial evidence.
                                     DISPOSITION
       The judgment is affirmed.



                                                 /s/
                                                 Robie, J.



We concur:



/s/
Hull, Acting P. J.



/s/
Renner, J.



                                            13